IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00314-CR

VICTOR ANTONIO MARTINEZ,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 40th District Court
                               Ellis County, Texas
                             Trial Court No. 28403CR


                          MEMORANDUM OPINION


      In 2005, Appellant was adjudicated guilty of aggravated sexual assault of a child

and received a ten-year sentence. The judgment adjudicating guilt states that he was

credited thirty-one days for time served. He now apparently attempts to appeal the

denial of an article 11.07 habeas claim for reduction of his sentence for jail time credit

and his failed attempt to obtain free copies of documents relating to his claim for

reduction.

            This court has jurisdiction over criminal appeals only when
      expressly granted by law. Everett v. State, 91 S.W.3d 386, 386 (Tex. App.—
        Waco 2002, no pet.). No statute vests this court with jurisdiction over an
        appeal from an order denying a request for a free copy of the trial record
        when such a request is not presented in conjunction with a timely filed
        direct appeal. Id.; see Self v. State, 122 S.W.3d 294, 294-95 (Tex. App.—
        Eastland 2003, no pet.). Furthermore, an intermediate court of appeals has
        no jurisdiction over post-conviction writs of habeas corpus in felony cases.
        Self, 122 S.W.3d at 295 (citing TEX. CODE CRIM. PROC. ANN. art. 11.07).

Clegg v. State, 214 S.W.3d 671 (Tex. App.—Waco 2007, no pet.).

        We notified Appellant that unless he showed grounds for continuing his appeal,

we might dismiss it for want of jurisdiction. Appellant has filed a response, but it does

not show that we have jurisdiction. Accordingly, we dismiss this appeal for want of

jurisdiction.

                                                        PER CURIAM


Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed October 29, 2008
Do not publish
[CR25]




Martinez v. State                                                                      Page 2